Citation Nr: 1732053	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-44 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic renal disease, to include as secondary to coronary artery disease. 

2.  Entitlement to service connection for hypertension, to include as secondary to coronary artery disease.

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1973 and from May 1983 to January 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 (hypertension), April 2011 (renal disease), and April 2016 (TDIU) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a videoconference hearing held in September 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the virtual record.


FINDINGS OF FACT

In a letter dated June 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran stating that he wanted to withdraw all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c). 

In the present case, the Veteran has withdrawn this appeal.  In June 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran stating that he wanted to withdraw all issues on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


